IN THE COURT OF APPEALS OF IOWA

                                      No. 20-1692
                                  Filed July 21, 2021


IN THE INTEREST OF G.R.,
Minor Child,

J.R., Father,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Louisa County, Emily Dean, District

Associate Judge.



         A father appeals the termination of his parental rights to his child.

AFFIRMED.



         Mark J. Neary, Iowa City, for appellant father.

         Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

         Heidi D. Van Winkle, Burlington, attorney and guardian ad litem for minor

child.




         Considered by Bower, C.J., Greer, J., and Mahan, S.J.*

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                             2


MAHAN, Senior Judge.

          A father appeals the termination of his parental rights to his child, G.R., born

in 2013.1 He challenges the sufficiency of the evidence for termination. Upon our

review, we affirm.

I.        Background Facts and Proceedings

          This family came to the attention of the department of human services in

2013 due to concerns about domestic violence between the parents in the

presence of the child, the mother’s unaddressed mental-health issues, and the

father’s substance-abuse issues.         G.R. was removed from the parents’ care,

adjudicated in need of assistance (CINA), and placed with the paternal

grandmother. The paternal grandmother lived with B.H., her “longtime paramour,”

and a child they adopted together.

          In 2014, the juvenile court appointed the paternal grandmother (hereinafter

“guardian”) as the guardian for the child and closed the CINA case by transferring

jurisdiction of the child’s guardianship to probate court.             See Iowa Code

§ 232.104(7)(b) (2013) (“[T]he court may close the child in need of assistance case

by transferring jurisdiction over the child’s guardianship to the probate court.”).

From then on, the parents maintained essentially no contact with the child and did

not participate in services.

          In April 2019, the guardian moved out of the home she shared with B.H.

and the children, and in June, G.R. began living with her. The department became

involved shortly thereafter, due to concerns about the guardian’s excessive use of



1    The mother’s parental rights were also terminated. She does not appeal.
                                          3


alcohol, lack of supervision, and sexual abuse of G.R. by his great-uncle. G.R.

was removed from the guardian’s care and adjudicated CINA. He was placed with

B.H. under department supervision, where he has remained.

         Services were offered to the parents as well as the guardian.2 The court

observed that neither parent had cared for G.R. or had any meaningful contact

with him since the guardianship was put in place in 2014. The court’s February

2020 review order noted a “lack of progress of [the] parents to assume care of the

child.” G.R. engaged in some supervised phone visits with the parents, but as of

March 2020, he “refused to participate in these calls” due to becoming “upset.”

         In September 2020, the State filed a petition to terminate parental rights.

The termination hearing was held in December. The department caseworker

testified the parents had “zero contact” with G.R. since the cessation of phone

visits in March. And G.R. had not had any physical visits with the parents. The

parents had not “followed up” on department recommendations and services

offered. The caseworker testified it had been “several months” since she had

contact with the father because “he told [her] not to contact him again” and the

father “told [her] he’s not going to work harder than everybody else to get his child

in his care.”

         Meanwhile, G.R., who was seven years old, was “doing well in school” and

“displayed no behavioral concerns.” His placement with B.H. and B.H.’s adopted

son (whom G.R. considered to be his “sibling”) allowed him “to continue to reside

in the same home [he] has known his whole life along with remaining in the same



2   The guardianship has since been terminated.
                                         4


school.” G.R. was “very bonded” to B.H. and called him “dad.” The department

caseworker and guardian ad litem recommended termination of parental rights.

       Following the termination hearing, the court entered its order terminating

parental rights. The father appealed.

II.    Standard of Review

       Appellate review of termination-of-parental-rights proceedings is de novo.

In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is the best

interests of the child, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the defining

elements of which are the child’s safety and need for a permanent home. In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011).

III.   Discussion

       The district court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(b), (d), (e), and (f) (2020). The father challenges the

sufficiency of the evidence supporting the grounds for termination cited by the

juvenile court. Although the court terminated parental rights on more than one

statutory ground, we need only find termination is proper on one ground. In re

S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999). We will address the termination of

parental rights under section 232.116(1)(f). The father does not contest the child

is over four years of age, has been adjudicated CINA, and has been removed from

the parents’ physical custody for more than twelve months.              Iowa Code

§ 232.116(1)(f)(1)–(3). He also does not seem to contest that the child could not

have been returned to his custody at the time of the termination hearing. See id.

§ 232.116(1)(f)(4). Instead, he claims, “While the juvenile court could place the

child temporarily with one or both of his parents during the pendency of the juvenile
                                          5


case, the fact is that the child’s ultimate placement would be always subject to the

determination of the guardian and/or probate court in the guardianship.” He further

argues:

       To allow a parent’s parental rights to be terminated to their child,
       when said child is already not under their care because the child is
       in a guardianship and placed elsewhere by the guardian, would
       effectively mean that any parent should immediately and repeatedly
       contest any new or existing guardianship action, or, in the alternative,
       risk losing their parental rights if it turns out the child suffers harm
       while under the care of the guardian.

       Preliminarily, the record belies the father’s contention that “[t]he goal was

not to return G.R. to his parents, but instead to his guardian/grandmother.” The

court’s November 2019 dispositional order provided that “reunification services

be[] provided to the child’s parents and guardian” and ordered the parents to

engage in services. Indeed, until September 2020, the goal remained “family

reunification,” with services being provided to the parents as well as the guardian.

The court’s September 2020 permanency order stated: “[W]ith respect[] the child’s

biological parents[], the goal is hereby changed to termination of parental rights

and adoption, as set forth in Iowa Code section 232.104(2)(c).             The Iowa

Department of Human Services is relieved of providing reunification services to the

child’s biological parents.” (Emphasis added.)

       We turn to the father’s contention that the fact G.R. was placed in a

guardianship precludes termination of parental rights pursuant to section

232.116(1)(f). The father does not “point[] us to—nor do we find—any authority

for such an interpretation of the language of the last element of paragraph (f).” See

In re J.R., No. 19-1118, 2019 WL 5790915, at *4 (Iowa Ct. App. Nov. 6, 2019). As

this court has previously found, the child being in a guardianship does not preclude
                                        6

the finding that the child cannot be returned to the care of a parent. See id.

(“Having reviewed chapter 232 and relevant cases, we find unreasonable the

interpretation that the language of section 232.116(1)(f)(4) is somehow

inapplicable or changed if the child has been placed in a guardianship under

section 232.104 as part of a permanency determination.”).

      In any event, despite the father’s claim at the termination hearing that he

could “make arrangements” for G.R. to move in with him “today,” his attorney

requested an additional six months to allow the father time to complete a mental-

health evaluation. But the father’s unresolved mental-health issues were only one

of many concerns. The father told caseworkers that “he likes to smoke marijuana

and there is nothing wrong with smoking marijuana and he did not feel he needed

substance abuse treatment.” And the parents’ “relationship was full of violence,”

which included twelve interactions with police since July 2020. Although the

parents’ divorce was finalized in October 2020, the mother testified at the

termination hearing that she intended to “continue [their] relationship” and the

father testified that despite the no-contact order between them, the mother stayed

with him “sometimes.”

      But most importantly, the father has had no contact with G.R. since March

2020, and prior to that they had only participated in fifteen-minute supervised

phone calls. The court noted that G.R. “did not know his biological parents and

was introduced to them during his first phone visit with them.” The caseworker

opined the father “does not have a strong bond with [G.R.] due to not having

contact for many years.” Uprooting the child from the only home, family, and life

that he had ever known would be detrimental to his best interests. Simply put, the
                                          7


evidence shows the child could not be safely returned to the father’s care. We

affirm the decision of the juvenile court to terminate the father’s parental rights.

       AFFIRMED.